¶47
(concurring) — I write separately because, while the majority correctly states the law that applies to decide whether sufficient evidence supports the defendant’s conviction, I am concerned that the majority’s presentation of the facts does not conform to that standard. See State v. Brown, 162 Wn.2d 422, 428, 173 P.3d 245 (2007); State v. Green, 94 Wn.2d 216, 221-22, 616 P.2d 628 (1980). Rather than stating the facts in the light most favorable to the State, for the most part the majority presents them from the defendant’s perspective, leaving the impression that the court believes the jury verdict was ■wrong. Majority at 584-86. It is no more the court’s province to offer an opinion on guilt than it is the province of witnesses to do so.
Madsen, J.
¶48 The majority opinion also unnecessarily reaches the defendant’s challenges to opinion testimony. The law is clear that a witness cannot give an opinion on the guilt of the defendant because such evidence violates the defendant’s right to a jury trial that includes the jury’s independent determination of the facts. State v. Kirkman, 159 Wn.2d 918, 927, 155 P.3d 125 (2007); State v. Demery, 144 *602Wn.2d 753, 759, 30 P.3d 1278 (2001). Since this case will be retried, we need not and should not reach the question whether the defendant’s constitutional right was violated, particularly in light of defense counsel’s failure to object to challenged testimony. It is to be hoped that on retrial the State will advise its witnesses not to give opinions on guilt. It is also to be hoped that if the witnesses fail to follow this advice, defense counsel will object to improper opinion testimony.
Fairhurst, J., concurs with Madsen, J.